PER CURIAM:
Christopher Andre Jackmon appeals the district court’s order denying without an evidentiary hearing his self-styled “Motion for Specific Performance of Language of Plea Agreement/Oral Promise(s).” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Jackmon, No. 1:04-cr-00104-CMH-1 (E.D.Va. Dec. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.